This is a bill in equity filed by the appellees against the appellants in the Circuit Court for Baltimore County for an injunction to require the appellants to abate an alleged nuisance.
The bill among other things states that the appellants and appellees are the owners of adjoining lots in Baltimore County and entitled to the use in common of two alleys between the houses on these lots; that the defendants have so built over and changed the grade of the alleys as to practically destroy the appellee's drainage and to the exit from the rear of the house. The bill further alleges that the plaintiff, Rachel Wright, instituted a suit at law against the defendants, in the Superior Court of Baltimore City and established the existence of a nuisance by a judgment at law against the defendants.
The bill also charges that the destroying and closing of the alleys, as set out in the bill, will cause irreparable damage to the plaintiff's rights and property, and they are without remedy except in a Court of equity.
The bill also charges a mistake in the description of the alleys, as contained in the appellee's deed.
The prayer of the bill, in addition to the prayer for general relief, is for an injunction to abate the alleged nuisance; to restore the alleys as they were originally constructed and that the description in the defendant's deed may be declared inoperative, so far as it may have any effect upon the rights of the appellees, and that full compensation may be decreed to be paid for the injuries sustained by the appellees to their property and suffered by them by reason of the illegal acts of the defendants.
To the bill a general demurrer was interposed and from an order of the Court, overruling the demurrer, this appeal has been taken. *Page 278 
It is objected upon the part of the appellants that the bill is multifarious because it seeks the reformation of a deed upon the ground of mistake; an injunction to restrain an alleged nuisance and compensation by way of damages for the nuisance.
The object of the bill, it will be seen, is to obtain an injunction to abate an alleged nuisance, and as incident to the relief by injunction, to have the Court settle the question of damages.
While the bill is somewhat loosely drawn and is wanting in that certainty and clearness of statement, which is required by the rules of equity pleading, yet we do not regard it, as open to the charge of multifariousness, either in regard to parties or the subject-matter.
Now as to the grounds of demurrer. In Fiery v. Emmert,36 Md. 464, this Court said that it may not be easy to lay down a rule of universal application as to what constitutes multifariousness. It is a question resting somewhat in the discretion of the Court, under the circumstances of each case in the exercise of which they will be careful to guard against a multiplicity of suits on the one hand and the imposition of needless and oppressive costs on the other. As a general rule, however, we may say, that in order to sustain a demurrer to a bill on this ground, it must appear that several matters perfectly distinct and independent are joined in the bill against the same defendant, thus compelling him to unite in his answer and defend different matters wholly unconnected with each other, or the bill must contain the demand of several matters of a distinct and independent nature against several defendants, thus imposing upon each defendant the costs incident to the trial of several claims against the other defendants with which he has no connection and in which he has no interest. The object must therefore be confined to cases where the demand against each particular defendant is entirely distinct and separate in its subject-matter from that in which other defendants are interested and does not apply where there is a common liability in the defendants and a common although not co-extensive interest in the complainants. *Page 279 
In the case at bar, the plaintiffs and defendants have a common interest and a common liability in the material matters charged in the bill, and the same relief is sought against the same defendants. The subject-matter of the suit is the maintenance of a nuisance by the defendants, and the injury resulting therefrom is common to all and affects each in the same way.
It is well settled that where one general right is claimed and there is one common interest among all the plaintiffs in the subject-matter of the suit, and the same relief is sought against the same defendants, their joinder is proper. Neal v. Rathel,70 Md. 592.
The next question presented by the demurrer is whether the plaintiffs have stated such a case in their bill as entitles them to equitable relief by injunction.
There can be no doubt it seems to us since the case ofCarlisle v. Stevenson, 3 Md. Chan. Dec. 499, that a Court of equity has jurisdiction to compel a defendant by means of an injunction specially worded to do a substantive act, whether such injunction be merely ancillary to the relief prayed by the bill or the ultimate object of the suit. In that case, the Chancellor said, if actions had been brought at law by the complainant and damages recovered and the defendant still persisted in permitting the property to remain in a defective condition, the Court would then be authorized to interfere by injunction, because it would then be shown that the Court of law was inadequate to afford relief. Shipley v. Ritter, 7 Md. 408; Schaidt v. Blaul,66 Md. 141; Roman v. Strauss, 10 Md. 89. Mr. Pomeroy, in his work on Equity Jurisprudence, 3rd vol. 1350, says: "It is a well-settled doctrine that equity will restrain a private nuisance at the suit of the injured party. The equitable jurisdiction is based upon the notion of restraining irreparable mischief or of preventing vexatious litigation or a multiplicity of suits."
Here the bill charges that the existence of the nuisance has been established by an action at law, and damages recovered against the defendants; that the defendants have been notified *Page 280 
since the judgment to abate the nuisance by placing the alleys in the condition and location they were in, but they have refused to do so. It further charges that unless they procure the interposition of a Court of equity they will be subject to a multiplicity of suits, will be deprived of the proper and useful enjoyment of their property, that the injury to this property will be irreparable, and full and adequate relief cannot be had at law.
The allegations of the bill are admitted by the demurrer, and for the purposes of the case we are to treat them as true, and this being so, we think the case falls within the well settled rules established by the cases just referred to.
But apart from this it is insisted that the bill is multifarious because in addition to the prayer for an injunction the bill contains a prayer that the defendants may be decreed to pay the plaintiffs compensation for the injuries which they have sustained to their properties.
Ordinarily, the award of damages is a remedy belonging to a Court of law, but as incident to the relief by injunction Courts of equity will under special circumstances and in a proper case consider and settle the question of damages. 2 Wood onNuisances, sec. 792; 1 Pomeroy Equity Jurisprudence, secs. 236 and 237; West Boundary Co. v. Bayless, 80 Md. 506; Busey v.McCurley, 61 Md. 436.
Nor do we regard the allegation of the bill that a mistake exists in the deed as to the description and location of one of the alleys, as fatal on demurrer. The prayer of the bill is not to reform the deed on the ground of a material mistake, but to declare it inoperative "so far as it may have any effect on the rights of the plaintiffs to the free use and access to and from their premises." The bill avers, and the demurrer admits, that the plaintiffs have title to the property and the alleys in question. Apart from this, the plaintiffs title was established by the action at law, and is not in dispute under the pleadings in the case. It does not appear that the mistake in the description of the deed as to the location of the alley has any bearing upon the case. As was said by this Court in *Page 281 Kelso v. Stigar et al., 75 Md. 394, we are at a loss to perceive in what respect the locations are material as necessary to the fair trial of the case. This is in no sense a case of disputed boundary or of a divisional line of the land claimed.White v. Lunning, 93 U.S. 514.
There is nothing in the other objections raised by the demurrer to the plaintiffs bill which can prevail against the relief here sought, if the appellees can establish the allegations of the bill by the proof required in such cases.
The decree of the Circuit Court for Baltimore County overruling the demurrer, will be affirmed, and cause remanded.
Decree affirmed and cause remanded with costs.
(Decided January 12th, 1904.)